Citation Nr: 1206802	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1983 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  This rating decision denied service connection for sleep apnea and posttraumatic stress disorder (PTSD).  This rating decision also denied increased disability ratings for sensory neuropathy of the left lower extremity, limitation of motion of the left knee with scar, and hypertension.  In his Notice of Disagreement received in December 2009, the Veteran only disagreed with the denial of service connection for sleep apnea and PTSD, and the denial of increased disability ratings for sensory neuropathy and hypertension.

In a March 2010 decision, the RO granted service connection for PTSD, thus satisfying that portion of the appeal in full.  This decision also granted an increased 10 percent disability rating for hypertension.  However, inasmuch as a higher rating was available for hypertension, and the Veteran was presumed to seek the maximum available benefit for a disability, the claim for a higher rating for hypertension remained on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2010, a Statement of the Case was issued regarding the issues of service connection for sleep apnea, entitlement to a disability rating in excess of 10 percent for sensory neuropathy of the left lower extremity, and entitlement to a disability rating in excess of 10 percent for hypertension.  The Veteran submitted a VA form 9 (Appeal to Board of Veterans' Appeals) in March 2010.  On his form 9, the Veteran indicated that after reading the March 2010 Statement of the Case, he continued to disagree with the decision to deny service connection for sleep apnea.  A letter from the Veteran's accredited representative submitted with the Veteran's form 9 reiterated that after reading the Statement of the Case, the Veteran was appealing the denial of service connection for sleep apnea.  Thus, the only issue which was perfected for appeal is the issue of entitlement to service connection for sleep apnea.  

In the Veteran's accredited representative's January 2011 statement, it was reiterated that the only issue that the Veteran perfected an appeal for was entitlement to service connection for sleep apnea.  Consequently, in January 2011, the RO certified the appeal of the denial of service connection for sleep apnea via a VA form 8.

In August 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  In this hearing, in addition to the testimony offered regarding the issue of entitlement to service connection for sleep apnea, the undersigned Veterans Law Judge took testimony from the Veteran and his spouse regarding the issues of increased disability ratings for sensory neuropathy of the left lower extremity and hypertension.  However, as these issues were not perfected for appeal, the Board interprets the Veteran's testimony as a desire to file a new claim for increased ratings for sensory neuropathy of the left lower extremity and hypertension.

Thus, the issues of entitlement to increased disability ratings for sensory neuropathy and hypertension have been newly raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Any current sleep apnea is unrelated to service or to a disease or injury of service origin.




CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in July 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  As this letter was sent prior to the December 2009 adjudication of the claim, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  In February 2010, the Veteran was afforded a VA examination in connection with this claim.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis-Service Connection

In this case, the Veteran's service treatment records are silent for any signs, symptoms, or treatment for sleep apnea.  On Reports of Medical History completed in January 2000 and May 2002, the Veteran specifically indicated that he did not have trouble sleeping.  On a Report of Medical History completed in February 2005, the Veteran indicated that he had trouble sleeping.  Later in that Report of Medical History, the Veteran clarified that his trouble sleeping was while he was in Iraq after getting hit with a mortar round.

Post-service, the first complaint of a sleeping difficulty appears in an October 2007 VA treatment record.  Here, the Veteran reported that his wife complained of his loud snoring, and he frequently awoke during the night.  The note reflects that the Veteran denied having sinus problems.  The examiner scheduled the Veteran for a polysomnograph.

The Veteran was administered a polysomnography test in February 2008, and the results were recorded in June 2008.  In July 2008, a VA doctor gave the Veteran a diagnosis of sleep apnea.  

On VA examination in February 2010, the Veteran reported a history of loud snoring with frequent awakenings.  The Veteran said that his spouse had complained of his loud snoring for many years.  He said that his snoring became worse after being hit by a mortar wound while on deployment.  The examiner reviewed the Veteran's medical history, prior sleep study, and current condition.  After performing an examination, a diagnosis of mild obstructive sleep apnea was given.  The examiner reviewed the service treatment records and commented specifically on the Veteran's prior Reports of Medical History.  She found no sign of any report of difficulty sleeping until the Veteran's positive indication on his February 2005 Report of Medical History.  After reviewing the VA treatment records, she found no complaints of sleep problems until November 2007.  The examiner opined that based on an extensive review of the claims file and the Veteran's medical records, there was no objective evidence of sleep apnea while the Veteran was on active duty, and his current sleep apnea was not related to issues that occurred on active duty.  She related that she could not tie the Veteran's present sleep apnea to anything that occurred during his military service.

During the August 2011 hearing, the Veteran said that he had problems falling asleep because other people were always waking him up due to his snoring.  He related that while on active duty, other soldiers would wake him up due to his loud snoring.  The Veteran's spouse added that the Veteran's snoring was severe and had been bad ever since they married in 1999.  The Veteran and his representative indicated that they could not get a doctor to link his present sleep apnea to his active duty.

Based on a review of the evidence, the Board finds that service connection is not warranted for sleep apnea.  The Veteran clearly has a current diagnosis of sleep apnea; however, the weight of the persuasive evidence indicates that the presently diagnosed sleep apnea is not connected to his active duty service.

The only evidence which gives any indication of a positive nexus between the Veteran's sleep apnea and his active duty comes from the Veteran himself and his spouse.  There is no indication that either of them have had any medical training.  Neither of them have claimed to have a degree in medicine.  Neither have claimed to have taken and/or completed any courses in nursing.  Neither have claimed to have any experience in the medical field.  As such, their statements are considered lay evidence.  They are competent to testify as to symptoms they able to observe.  However, in this particular case, their present assertions regarding a continuity of symptoms are contradicted by records the Veteran created while he was on active duty.  While the Veteran and his spouse currently state that he has had apnea symptoms since at least 2000, the Veteran indicated on two different Reports of Medical History (in January 2000 and May 2002) that he did not have trouble sleeping.  On the one Report of Medical History (in February 2005) where the Veteran indicated that he had trouble sleeping, the Veteran did not relate his sleep difficulty to snoring or to apnea but rather to the time of being hit by a mortar while in Iraq.  Although the Board is sympathetic to the fact that the Veteran and his spouse firmly believe in their assertions, the Board finds that the Veteran's Reports of Medical History outweigh his and his spouse's current contentions regarding a continuity of apnea symptoms because the Reports of Medical history were completed by the Veteran at the actual time of his active duty in conjunction with receiving medical treatment.  

Turning to the medical evidence, the only medical opinion of record does not support the Veteran's contention.  Specifically, the February 2010 VA examiner considered the Veteran's contentions but opined that his current sleep apnea was not related to issues that occurred on active duty.  Ultimately, the Board finds the opinion of the February 2010 VA examiner to be the most persuasive evidence of record, as the February 2010 VA examiner was a physician, performed a thorough examination of the Veteran, reviewed the evidence of record pertaining to the particular case at hand, discussed the relevant evidence to include the Veteran's assertions, and gave adequate support for her given opinion.  As such, the above opinion was provided in light of the recorded history of the disability.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file is an important factor, although not the single factor, in assessing the probative value of a medical opinion).  The Board also notes that detailed information included in the examination report reflects that the physician was "informed of the relevant facts" concerning the Veteran's sleep apnea.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  As such, the Board finds that the February 2010 VA opinion to be very probative competent evidence against a direct relationship, and it outweighs the other evidence of record.  Therefore, service connection for sleep apnea is not warranted.

In making the above determination the Board has considered the benefit-of-the-doubt doctrine.  However, the evidence in this case preponderates against the claim and that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


